           Case 1:18-cr-00706-WHP Document 52 Filed 07/29/20 Page 1 of 2




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
-------------------------------------------------------X
UNITED STATES OF AMERICA,                             :
                                                      :
                  -against-                           :               18 Cr. 706 (WHP)
                                                      :
Donald Miller,                                        :               ORDER
                                    Defendant.        :
-------------------------------------------------------X

WILLIAM H. PAULEY III, United States District Judge:

        This Court grants the defendant’s application for compassionate release subject to the

following conditions:

             1. The defendant shall be released immediately from the custody of the Bureau of

                 Prisons.

             2. The defendant shall self-quarantine for a period of 14-days at his residence.

             3. The defendant is to possess or have access to a cellphone that will allow video

                 conferencing with the Probation Department during his self-quarantine and

                 thereafter.

             4. The defendant shall be subject to home confinement enforced by location

                 monitoring with technology at the discretion of the Probation Office until May 12,

                 2021.

             5. The defendant shall report to the Probation Office at 500 Pearl Street, 6th Floor,

                 upon completion of the 14 days of self-quarantine, to have the GPS tracker or

                 other suitable location monitoring technology affixed to his ankle.

             6. The defendant shall wear protective equipment, including face covering and

                 gloves when reporting to the Probation Department.
        Case 1:18-cr-00706-WHP Document 52 Filed 07/29/20 Page 2 of 2




         7. The defendant shall be confined to the residence approved by the Probation Office

            24-hours per day except for emergency medical visits. Any other release from the

            residence must be approved by either the Probation Office or the Court upon

            application from defense counsel.

         8. The defendant is subject to the standard and special conditions of supervision that

            were previously imposed at sentencing held on August 15, 2019.



Dated: July 29, 2020
       New York, New York
